Exhibit 10.1 EXECUTIVE SEVERANCE AGREEMENT THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”), dated as of the 24th day of June, 2013 (the “Effective Date”), is entered into by and between NAVARRE CORPORATION , a Minnesota corporation, (the “Company”), and Terry J. Tuttle (the “Executive”). WHEREAS, Executive is being hired to hold a key position as Chief Financial Officer of the Company and will be considered an integral part of the Company’s management; WHEREAS, the Company desires to promote stability by providing the Executive with appropriate assurances with respect to certain events that result in the Executive’s involuntary termination as described more fully herein; and WHEREAS, the Compensation Committee of the Board of Directors of the Company has determined that this Agreement is in the best interests of the Company and its shareholders in order to secure Executive’s services. NOW, THEREFORE, in consideration of the above recitals and the mutual promises contained in the Agreement, it hereby agreed by and between the parties as follows: 1. DEFINITIONS. For purposes of this Agreement the following definitions apply: a. “
